Hurt, J.
In this case the jurat of the county attorney was affixed to the complaint upon which the information was based after the trial and conviction. To all of this the appellant objected, and saved the point by bill.
There was no complaint unless it was sworn to, and that fact shown by the jurat of the proper officer. This not having been done, there was no legal information, and consequently the trial was a nullity. Nor does the affixing of the jurat after the trial heal these defects. The judgment is therefore reversed and the case dismissed

Reversed and dismissed.